NO. 4-05-0053       Filed: 1/26/06

                      IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

 CONSUMERS IL WATER COMPANY,           )  Direct Administrative
           Petitioner-Appellant,       )  Review of the
           v.                          )  Illinois Property Tax
 THE VERMILION COUNTY BOARD OF REVIEW )   Appeal Board
 and THE ILLINOIS PROPERTY TAX APPEAL )   No. 02-00059.001-C-3
 BOARD,                                )
           Respondents-Appellees.      )
_________________________________________________________________

           PRESIDING JUSTICE TURNER delivered the opinion of the

court:
           Petitioner, Consumers IL Water Company, owns a 117.23-

acre tract of land in Vermilion County that contains a water-

retention dam and lake.   In December 2001, petitioner filed an

application for an open-space valuation for the 2002 tax year

under section 10-155 of the Property Tax Code (Code) (35 ILCS

200/10-155 (West 2002)) for the entire 117.23 acres with the

Vermilion County Supervisor of Assessments' office.   That office

denied the application, and petitioner filed an assessment

complaint with respondent, the Vermilion County Board of Review

(Board of Review).   In December 2002, the Board of Review denied

petitioner's request for the open-space valuation, and petitioner

filed a complaint with respondent, the Property Tax Appeal Board

(PTAB).   After an August 2004 hearing, PTAB found the land

qualified for an open-space valuation but not the dam.

           Pursuant to Supreme Court Rule 335 (155 Ill. 2d R. 335)
and section 16-195 of the Code (35 ILCS 200/16-195 (West 2002)),

petitioner seeks direct review of PTAB's decision, contending the

dam should not be assessed separately.       We reverse and remand

with directions.

                             I. BACKGROUND

          The evidence submitted at the August 2004 hearing shows

the Vermilion County Supervisor of Assessments' office gave the

117.23 acres an assessed value of $58,953 and the improvements on

the land $1,437,411.   In reviewing petitioner's assessment

complaint, the Board of Review did not make any changes to the

above assessed values.   The photographs submitted by petitioner

and the parties' witnesses' testimony indicate the 117.23-acre

property contains a lake created by a large, man-made dam.      A

fence surrounds the dam, and buoys are in the water with warnings

to stay away from the dam.    Petitioner leases the lake to the

Vermilion County Conservation District for public purposes.      The

public uses the lake for recreational purposes such as boating

and fishing.

          Michael Lipowsky, a local real estate appraiser,

testified for petitioner.    He described the physical characteris-

tics of the property and was the one who took the photographs of

the land submitted by petitioner.    Lipowsky stated the land was

not used for residential purposes.

          Don Crist, Vermilion County Supervisor of Assessments,


                                 - 2 -
testified on behalf of the Board of Review.    He testified the

primary purpose of the lake was to provide a water supply for

petitioner to make a profit.    Crist further noted golf courses

were the only type of property in Vermilion County that received

an open-space valuation.   In the case of golf courses, the land

got the open-space valuation but not the clubhouse.   The open-

space valuation for golf courses in Vermilion County was around

$400 to $500.

           In its December 2004 decision, PTAB awarded petitioner

an open-space valuation for the entire 117.23 acres of land only

and thus reduced the Board of Review's assessed value for the

land from $58,953 to $19,536.   Specifically, PTAB found (1) the

land had to satisfy only one of subsections (a) through (f) of

section 10-155 (35 ILCS 200/10-155(a) through (f) (West 2002))

and (2) the 117.23 acres met subsection (c) (35 ILCS 200/10-

155(c) (West 2002)) and all of the other requirements of section

10-155.   However, PTAB disagreed with petitioner's argument that

once the land qualifies for an open-space valuation, the addi-

tional ground improvements cannot be taxed separately.   This

appeal followed.

                           II. ANALYSIS

                       A. Standard of Review

           The Administrative Review Law (735 ILCS 5/3-101 through

3-113 (West 2002)) governs our review of PTAB's decision.   35


                                - 3 -
ILCS 200/16-195 (West 2002).   Our review extends to all questions

of law and fact presented in the record.   735 ILCS 5/3-110 (West

2002).   With questions of law, the agency's decision is not

binding on this court, and thus our review is de novo.

Illini Country Club v. Property Tax Appeal Board, 263 Ill. App.

3d 410, 416, 635 N.E.2d 1347, 1353 (1994), overruled on other

grounds by Peacock v. Property Tax Appeal Board, 339 Ill. App. 3d

1060, 1071, 792 N.E.2d 367, 376 (2003).    As to questions of fact,

we will not reverse them unless they are against the manifest

weight of the evidence.    Illini Country Club, 263 Ill. App. 3d at

417, 635 N.E.2d at 1353.   A finding is against the manifest

weight of the evidence if the opposite conclusion is clearly

evident.   Peacock, 339 Ill. App. 3d at 1068, 792 N.E.2d at 373.

           If a case presents a mixed question of law and fact, we

review the agency's ruling under a clearly erroneous standard.

Lake Point Tower Garage Ass'n v. Property Tax Appeal Board, 346

Ill. App. 3d 389, 392, 804 N.E.2d 717, 720 (2004).   Under that

standard, a reviewing court will not reverse the agency's deci-

sion unless the court has a definite and firm conviction the

agency was mistaken.   Lake Point Tower Garage Ass'n, 346 Ill.

App. 3d at 392-93, 804 N.E.2d at 720.

           Here, the parties disagree as to the appropriate

standard of review.    Our resolution of the case requires us only

to address questions of law, and thus our review is de novo


                                - 4 -
(Illini Country Club, 263 Ill. App. 3d at 416, 635 N.E.2d at

1353).

                      B. Open-Space Valuation

           Ordinarily, property is valued based on its fair cash

value (also referred to as fair market value), "meaning the

amount the property would bring at a voluntary sale where the

owner is ready, willing, and able to sell; the buyer is ready,

willing, and able to buy; and neither is under a compulsion to do

so."   Illini Country Club, 263 Ill. App. 3d at 418, 635 N.E.2d at

1353; see also 35 ILCS 200/9-145(a) (West 2002).   An exception to

that rule is section 10-155 of the Code (35 ILCS 200/10-155 (West

2002)), which provides an alternative valuation if certain

criteria are met.   Additionally, county assessment officials

generally value property and its improvements separately since

they must list the assessed value of the property in one column,

the assessed value of improvements in another, and the total

valuation in a separate column.   See 35 ILCS 200/9-155 (West

2002).

           At issue in this case is whether a dam, an improvement,

located on property that qualifies for an alternative valuation

under section 10-155 of the Code (35 ILCS 200/10-155 (West 2002))

can be separately assessed.   Petitioner contends that property

satisfying the section 10-155 criteria can receive only a single

assessment.   Conversely, PTAB and the Board of Review contend the


                               - 5 -
dam can be separately assessed because section 10-155 applies

only to the land itself, not improvements.   Thus, we first

address whether section 10-155 of the Code applies only to the

land itself.

          Section 10-155 of the Code provides as follows:

                 "In all counties, in addition to valua-

          tion as otherwise permitted by law, land

          which is used for open[-]space purposes and

          has been so used for the 3 years immediately

          preceding the year in which the assessment is

          made, upon application under [s]ection

          10-160, shall be valued on the basis of its

          fair cash value, estimated at the price it

          would bring at a fair, voluntary sale for use

          by the buyer for open[-]space purposes.

                 Land is considered used for open[-]space

          purposes if it is more than 10 acres in area

          and:

                      (a) is actually and exclu-

                 sively used for maintaining or

                 enhancing natural or scenic re-

                 sources,

                      (b) protects air or streams or

                 water supplies,


                                   - 6 -
            (c) promotes conservation of

     soil, wetlands, beaches, or

     marshes, including ground cover or

     planted perennial grasses, trees

     and shrubs and other natural peren-

     nial growth, and including any body

     of water, whether man-made or natu-

     ral,

            (d) conserves

                 landscaped ar-

                 eas, such as

                 public or

                 private golf

                 courses,

            (e) enhances the value to the

     public of abutting or neighboring

     parks, forests, wildlife preserves,

     nature reservations, sanctuaries,

     or other open spaces, or

            (f) preserves historic sites.

     Land is not considered used for open

[-]space purposes if it is used primarily for

residential purposes."      35 ILCS 200/10-155

(West 2002).


                      - 7 -
Section 10-160 (35 ILCS 200/10-160 (West 2002)) sets forth the

application process for obtaining the section 10-155 valuation,

and section 10-165 (35 ILCS 200/10-165 (West 2002)) describes

what takes place when the land is no longer used for open-space

purposes.

            In interpreting statutes, courts seek to ascertain and

give effect to the legislature's intent.    They begin by examining

the statute's language.    The words are given their plain and
commonly understood meanings as viewed, not in isolation, but in

light of the statute's other relevant provisions.     When a stat-

ute's language is clear and unambiguous, it will be given effect

without resort to statutory-construction tools.    State Board of

Elections v. Shelden, 354 Ill. App. 3d 506, 512, 821 N.E.2d 698,

704 (2004).

            In this case, some of the parties have cited legisla-

tive history.    However, that statutory-construction tool is not

necessary since section 10-155 is not ambiguous.      Illini Country
Club, 263 Ill. App. 3d at 418, 635 N.E.2d at 1354.

            Sections 10-155 through 10-165 of the Code consistently

use the term "land."    35 ILCS 200/10-155 through 10-165 (West

2002).   Section 1-130 of the Code defines the term "land" (as

well as property, real property, real estate, tract, and lot), in

pertinent part, as follows:

                 "The land itself, with all things con-

            tained therein, and also all buildings,

            structures and improvements, and other perma-

                               - 8 -
          nent fixtures thereon, including all oil,

          gas, coal[,] and other minerals in the land

          and the right to remove oil, gas[,] and other

          minerals, excluding coal, from the land, and

          all rights and privileges belonging or per-
          taining thereto, except where otherwise spec-

          ified by this Code."   35 ILCS 200/1-130 (West

          2002).

          The open-space valuation provisions do not set forth a

different definition of "land" or indicate improvements should be

treated differently.   Conversely, the provisions addressing

farmland valuation (35 ILCS 200/10-110 through 10-147 (West

2002)) expressly set forth different valuation formulas for

"farmland," "farm dwellings," and "other improvements."     Accord-

ingly, we find that when sections 10-155 through 10-165 of the

Code state "land," they refer to the land itself and improve-

ments.

          Since "land" includes the ground and improvements, both

the ground and the improvements must meet the requirements of

section 10-155 of the Code.   If any portion of the land included

in a section 10-160 application is not used for open-space

purposes, then all of the land is not entitled to the valuation.

 See 35 ILCS 200/10-165 (West 2002).   In this case, PTAB

expressly found both the lake and the dam met the section 10-155

requirements.

          We next must address whether the dam and land are to be

                              - 9 -
assessed separately or as a single assessment.    We agree with

petitioner that section 10-155 of the Code (35 ILCS 200/10-155

(West 2002)) provides a single assessment value, and thus im-

provements do not have their own assessment value.

           As stated earlier, the statute expressly requires the
land and its improvements to be for open-space purposes.       There-

fore, the improvements and land together are fulfilling a purpose

the legislature found valuable.    "Open space" is defined as

follows:

                "'Any parcel or area of land or water

           essentially unimproved and set aside, dedi-

           cated, designated[,] or reserved for public

           or private use or enjoyment or for the use

           and enjoyment of owners and occupants of land

           adjoining or neighboring such open spaces.'"

            (Emphasis added.)   Illini Country Club, 263

           Ill. App. 3d at 419, 635 N.E.2d at 1355,

           quoting Black's Law Dictionary 984 (5th ed.

           1979).

Thus, while the land has improvements, those improvements are

contributing to the open-space nature of the land.

           Our interpretation of section 10-155 of the Code is

consistent with the Third District's interpretation in Knox

County Board of Review v. Illinois Property Tax Appeal Board, 185

Ill. App. 3d 530, 541 N.E.2d 794 (1989).    There, the court

concluded the Code contemplated a single assessment for open-

                                - 10 -
space land.   Knox County, 185 Ill. App. 3d at 535, 541 N.E.2d at

797.

          The Board of Review suggests the Third District's

conclusion was inconsistent since it also sustained the improve-

ment assessments for a house and building.   However, the facts

indicate the petitioner applied for an open-space valuation for

the 76.5-acre golf course, not the other acre of the tract that

contained the house and building.   Knox County, 185 Ill. App. 3d

at 532, 541 N.E.2d at 795.   Thus, the open-space land did receive

only one assessment.

          The Board of Review further asserts Knox County's
holding should be limited to golf courses because tees, fairways,

and greens are inseparable components of the golf course.   Yet,

in this case, the man-made lake would not exist but for the dam.

 Accordingly, the Board of Review's distinction is meritless.

          PTAB also asserts Knox County's holding should be

limited to golf courses because golf courses are "land that has

been configured in specialized ways."    However, we have already

concluded the statute refers to "land" as the land itself and its

improvements.   Thus, this distinction is also meritless.

          Additionally, we note that where a statute has been

judicially interpreted, considerations of stare decisis weigh
heavily since the legislature is free to change its legislation

in response to such interpretations.    Lake County Board of Review

v. Property Tax Appeal Board, 192 Ill. App. 3d 605, 617, 548

N.E.2d 1129, 1137 (1989).    With section 10-155 of the Code, the

                               - 11 -
legislature has made only one major change in the criteria for

receiving an open-space valuation since the Knox County decision.

 Compare 35 ILCS 200/10-155 (West 2002) with Ill. Rev. Stat.

1987, ch. 120, par. 501g-1.    In that amendment, it removed the

requirement that the county in which the land was located have a

population of less than 200,000.    See Pub. Act 89-137, '5, eff.

January 1, 1996 (1995 Ill. Laws 2120).
            Last, we recognize the paradox our interpretation

yields.    While it is hard to conceive of land improved with a

large structure as being assessed like unimproved land, the

language of the Code provides for such a result.

                           III. CONCLUSION

            For the reasons stated, we reverse PTAB's judgment and

remand the cause to PTAB to remove the improvement assessment for

the dam.

            Reversed and remanded with directions.

            STEIGMANN and KNECHT, JJ., concur.




                               - 12 -